McAdam, J.
The boiler was in the defendant’s possession prior to and at the time of the alleged sale to him by the plaintiff. The price was more than fifty dollars. No part of the purchase-money was paid, and there was no contract in writing signed by either party. The sale was, therefore, void by the statute of frauds, unless the circumstances that the boiler was in the defendant’s possession at the time may be regarded as a delivery and acceptance sufficient to satisfy the statutory requirement in that regard. Upon the trial the *100complaint was dismissed upon the ground that the mere circumstance of prior possession, standing alone, was not tantamount to the delivery and acceptance contemplated by the statute. This ruling was correct. There was no change of circumstance either in the parties or the goods; no change of possession, or of the character of the possession, and. the defendant has done no act which can be construed into an acceptance of the boiler. He has not changed its location or condition. Never claimed it as his own. Never refused to give it up; and, in short, has neither exercised any act of ownership- over it nor has he done anything inconsistent with his rights under his prior possession. To hold that there was a valid sale within the statute of frauds would be to introduce the very mischief against which that enactment was directed (Lillywhite agt. Devereaux, 15 Mees. & Wels., 285; Edan agt. Dudfield, 1 Q. B., 302; 1 Adoll. & Ell. [N. S.], 302), for in order to constitute a delivery and acceptance of goods something more than words are necessary (Shindler agt. Houston, 1 N. Y., 261).
Motion for new-trial denied.